Title: To George Washington from George Augustine Washington, 25 July 1784
From: Washington, George Augustine
To: Washington, George



Hond Uncle
Barbadoes July 25th 1784

In my Letter to You, by the fair American, which was the first; and only conveyance I have had of writing, I intimated my apprehensions of this Climate, and the probability their was of my changeing it for that of Bermuda, which I very sincerely lament not having given the preferrence in the first instance, as I have experienced the utmost inconvenience, and I fear injury from this —I have now been here about five Weeks, during which time (about that number of days excepted) I have been intirely confined to the House by incessant heavy rains; and the approaching season affording no hopes of its being better[.] am at this time imbarking in a Vessel for some of the Leeward Islands, with a hope should She not go to Bermuda (which their is a probability of) that some other conveyance may be met with, I shall have this to comfort me that their cannot be a more unfavorable Climate for my complaints, I belive in any part of the world, I find myself a good deal reduced by several severe fits of the Colic I have lately had—I hope to find Bermuda a more settled Climate where I shall be able to use some exercise, which I am sure is necessary, and which I am here totally deprived of—the expectation of finding Bermuda an agreeable Climate, induces me to hope that I shall derive the wished for advantages from it, I leave this here, to go by the Vessel in which I came; She goes for New York; but can hardly immagine She will arrive their sooner than I hope to reach Bermuda from whence I shall take the first opportunity of giving You full state of my situation which the hurry I am in at present (preparing for my departure and interupted by company,) must be my apology for this incorrect one —not having time to write more,

must beg the favor of You to offer my most affectionate love to Mrs Washington and Miss F. Bassett whose goodness will induce them to consider my situation as I can truely assure them inclination was not wanting—they, and other friends may expect to hear from me on my arrival—my prayers and sincerest good wishes attend You all—with sentiments of the purest regard and esteem I am Your affectionate Nephew

Geo: A. Washington

